Citation Nr: 1606686	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California.  

2.  Entitlement to an initial compensable rating for a right epididymo-orchiectomy.  

3.  Entitlement to an initial rating in excess of 10 percent for osteoporosis with associated thoracic wedge compression fractures, prior to March 14, 2011, and in excess of 20 percent thereafter.  

4.  Entitlement to an initial rating in excess of 10 percent for osteoporosis with associated cervical endplate pathology, prior to March 14, 2011, and a compensable rating thereafter.  

5.  Entitlement to an increased rating for right femoral and ilioinguinal nerve entrapment, currently rated as 30 percent disabling.  

6.  Entitlement to an increased rating for right inguinal hernia repairs, currently rated as 10 percent disabling.  

7.  Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012, June 2012, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2012 rating decision reflects that the service-connected lower extremity pain with neurological symptoms associated with status post right inguinal hernia repairs was recharacterized as right femoral and ilioinguinal nerve impairment, and that the rating was increased to 30 percent, effective March 4, 2011, noted to be the date of the claim for an increased rating.  A rating in excess of 10 percent for status post right inguinal hernia repairs was denied in the June 2012 rating decision.  

In the September 2012 rating decision, service connection was granted for right epidiymo-orchiectomy and an initial noncompensable rating was assigned.  In addition, service connection was granted for osteoporosis with associated thoracic wedge compression fractures, effective February 20, 2007, and an initial 10 percent was assigned prior to March 14, 2011, and a 20 rating was assigned thereafter.  In addition, service connection for osteoporosis with associated cervical endplate pathology was granted, effective February 20, 2007, and an initial 10 percent rating was assigned prior to March 14, 2011, and a noncompensable rating was assigned thereafter.  

In August 2014, the Veteran testified at a Board hearing.  The record was held open for the submission of additional evidence.  This was submitted with waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to a TDIU is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the issue is reflected on the title page.  

The osteoporosis with associated cervical endplate pathology claim is addressed, in part, in the decision below, as is the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California.  The remaining claims, to include the issue of entitlement to an initial rating in excess of 10 percent for osteoporosis with associated cervical endplate pathology, are addressed in the remand section following the decision.



FINDINGS OF FACT

1.  Service connection is in effect for osteoporosis with associated cervical endplate pathology and thoracic wedge compression fractures.  

2.  Osteoporosis with associated cervical endplate pathology has at least been manifested by pain and/or limitation of motion of the cervical spine, since March 14, 2011.  


CONCLUSIONS OF LAW

1.  The claim for compensation under 38 U.S.C.A. § 1151 for mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California, is moot, and the claim is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).  

2.  The criteria for at least an initial 10 percent rating for osteoporosis with associated cervical endplate pathology, since March 14, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5013-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

In February 2012, the Board remanded the reopened claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for mild compression fracture of C5 with degenerative change as a result of treatment received at a VA Medical Center in Sepulveda, California.  In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  

In a September 2012 rating decision, service connection was granted for osteoporosis with associated cervical endplate pathology and thoracic wedge compression fractures; accordingly, the disability is already rated "as if" service-connected.  Thus, the Board finds that this claim is rendered moot.  The claim pursuant to 38 U.S.C.A. § 1151 is dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101(d) (2015).

II.  Increased Rating-Cervical Spine Disability

The September 2012 rating decision reflects that the RO assigned an initial 10 percent rating for osteoporosis with associated cervical endplate pathology, and, effective March 14, 2011, assigned a noncompensable evaluation, under Diagnostic Code (DC) 5013-5242.  38 C.F.R. § 4.71a (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Under DC 5013, osteoporosis, with joint manifestations, will be rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5013.  

The earliest VA examination of the Veteran's osteoporosis with associated cervical endplate pathology during the relevant period in 2007 shows that the Veteran had diffuse osteopenia with endplate pathology of the cervical spine.  Although a noncompensable evaluation was assigned, effective the date of a March 2011 VA lumbar spine examination, the report of examination notes that range of motion testing of the cervical spine was not accomplished.  Further, the May 2012 VA spine examination report notes current neck pain and osteopenia with endplate pathology of the cervical spine.  Moreover, a September 2014 private report reflects forward flexion of the cervical spine to 38 degrees and a diagnosis of chronic nonradiating cervical spine pain.  

As reflected in VA examination reports, treatment notes, and testimony, the Veteran has complained of pain in the cervical spine with activities of daily living.  As his cervical spine is painful and/or has limited motion, the Board finds that, pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011), at least a minimum compensable rating, rating is warranted.  Thus, at the least, the evidence shows that the Veteran's service-connected osteoporosis with endplate pathology of the cervical spine has been manifested by pain and/or limited motion since the award of service connection.  

Accordingly, an initial 10 percent rating is warranted for the service-connected osteoporosis with associated cervical endplate pathology, since March 14, 2011.  The issue remains, however, as to whether an initial rating in excess of 10 percent is warranted for the osteoporosis with cervical endplate pathology.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.


ORDER

The appeal seeking compensation under the provisions of 38 U.S.C.A. § 1151 for mild compression fracture of C5 with degenerative changes as a result of treatment received at the VA Medical Center in Sepulveda, California, is dismissed.

An initial 10 percent rating for osteoporosis with associated cervical endplate pathology is granted, since March 14, 2011, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks higher ratings for right epididymo-orchiectomy; osteoporosis with associated thoracic wedge compression fractures; osteoporosis with associated cervical endplate pathology; right inguinal hernia repairs, and right femoral and ilioinguinal nerve entrapment.  At the hearing in August 2014, the Veteran testified that the disabilities have gotten worse since VA examinations in 2012.  He noted symptoms to include increased spine pain, urinary problems secondary to the right epididymo-orchiectomy, and inability to walk more than short distances due to hernia repairs and related symptoms.  

In view of the evidence and the Veteran's assertions, the Veteran should be afforded VA examinations with respect to the current nature and severity of the disabilities on appeal.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In addition, an October 2014 private medical report notes that service-connected disabilities, to include right femoral and ilioinguinal nerve impairment and status post right inguinal hernia repair render him unemployable.  Entitlement to a TDIU is a component of the appeal for higher ratings.  See Rice, 22 Vet. App. at 451-53.  Because the outcome of the increased rating claims could impact the TDIU claim, the issues are inextricably intertwined with the TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  This claim is therefore also being remanded for additional development and consideration.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran notice of how to substantiate the TDIU claim and the standard form for TDIU claims.

2.  Obtain complete VA treatment records since March 2014.  

3.  After completion of the above, schedule the Veteran for a VA status post right epididymo-orchiectomy examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

All findings should be reported in detail, to include with respect to any associated symptomatology, including any urinary dysfunction, and the effect on occupational functioning.  

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA osteoporosis of the cervical and thoracic spine examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected osteoporosis involving the cervical and thoracic spine must be described in detail, to include any neurologic impairment, as well as the effect on occupational functioning.  

A complete rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA right inguinal hernia repairs and associated right femoral and ilioinguinal nerve entrapment examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  All findings should be reported in detail, to include the effect on occupational functioning.  

A complete rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the issues remaining on appeal, to include entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


